Citation Nr: 0910955	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  04-32 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a facial 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1967 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
RO in Detroit, Michigan, which denied a petition to reopen 
the appellant's claim for service connection for residuals of 
a facial injury.  

The Board reopened the claim and remanded this case in 
November 2007.  It returns now for appellate consideration.


FINDINGS OF FACT

1.  The appellant has a 2 cm by 0.5 cm scar of the forehead.

2.  The appellant's facial scar is not at least as likely as 
not related to service.


CONCLUSION OF LAW

The appellant's residuals of a facial injury were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions, except for the degree of disability; and 
(5) effective date elements of Dingess.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Dingess compliant notice was provided in a March 2006 letter.  
Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in March 2006, he was provided over a year to 
respond with additional argument and evidence and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the appellant in August 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant's Social 
Security Administration records have been associated with the 
file.  The appellant requested an additional records search 
at the National Personnel Records Center and the Walson Army 
Hospital at Fort Dix, where he alleges treatment.  Both 
facilities responded to the RO's inquiries that no records 
could be located.  There are no additional searches that 
could be provided.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded a September 2008 medical 
examination to obtain an opinion as to whether his facial 
injury residuals can be directly attributed to service.  
Further examination or opinion is not needed on the claim 
because, at a minimum, the preponderance of the competent 
evidence is that the claimed conditions may not be associated 
with the appellant's military service.  This is discussed in 
more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The appellant contends that he has a facial scar as a result 
of an injury during service.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant has stated that, in August 1967, he was injured 
during lineman training at Fort Dix when he slid down a 
telephone pole and scraped his face, suffering lacerations 
and retained foreign bodies.  He further states that he was 
sent for treatment, which resulted in the foreign bodies 
being removed and bandages applied.  He contends that he has 
scarring of the face as a result.

The appellant's service treatment records do not reflect the 
injury.  There are no treatment records from August 1967.  
The appellant was given a psychiatric evaluation in September 
1967, which does not mention a facial injury, bandaging or 
scarring.  The appellant was provided a November 1967 
separation from service physical examination.  The report 
indicates specifically that the appellant's head, face, neck 
and scalp were normal.  

The appellant began seeking treatment for psychiatric 
problems in the 1970's.  The appellant's head, face and skin 
were evaluated on several occasions.  In June 1975, there was 
a specific finding of no scarring, despite a detailed 
assessment of the head and neck.  In August 1976, the 
appellant was noted to have seborrheic dermatitis of the face 
and back, with his skin, head and neck otherwise normal.  The 
appellant did recount his story of falling during a treatment 
session, but there is no indication he suffered a facial 
injury.  In December 1977, there was another examination with 
a finding of no scars.  The appellant again had dermatitis 
through 1978.  

The appellant brought his initial claim for this disability 
in 1978.  There was no evidence of an injury or scarring in 
the service treatment records and the appellant provided no 
medical evidence on his own.  The claim was denied.

The first evidence in the medical record of facial scarring 
is an April 2002 VA treatment note, indicating a scar of the 
forehead.

The appellant submitted a September 2003 letter from a VA 
physician, which noted scars of the right and left sides of 
his face, reminiscent of the injury that the appellant 
described.  The physician did not review the appellant's 
claims file.

The Board remanded for an examination to clarify the nature 
and extent of the scarring and to determine whether it was 
related to service.  In September 2008, the appellant was 
seen for the examination.  The examiner noted a forehead 
scar, 2 cm by 0.5 cm.  Following interview with the appellant 
and review of the appellant's claims file, the examiner 
concluded that a relationship to service would be speculative 
without some evidence of treatment or injury.  

In light of the foregoing, the Board finds that the 
appellant's scar is not at least as likely as not related to 
service.  While the appellant is competent to report that he 
fell and his face was cut, such an event does not necessarily 
lead to scarring.  The repeated examinations of the head, 
face and neck at separation from service in 1967, and 
privately in 1975, 1976 and 1977 that specifically find no 
scarring weigh heavily against this claim.  The September 
2003 letter is of little probative value as the scars it 
identifies were not located on reexamination.  While the 
Board does not question the appellant's sincerity, the 
medical evidence is against both continuity and nexus and 
outweighs his testimony.  Without continuity or nexus, 
service connection must fail.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a facial 
injury is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


